991 F.2d 795
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lonney G. LAFEVER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-2168.
United States Court of Appeals, Sixth Circuit.
March 30, 1993.

1
Before NORRIS and SILER, Circuit Judges, and WEBER, District Judge.*

ORDER

2
Lonney G. LaFever appeals a district court judgment affirming the Secretary's denial of social security disability benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   LaFever has not requested oral argument and therefore oral argument is deemed waived pursuant to Sixth Circuit Rule 9(d).   The Secretary specifically waived oral argument.


3
LaFever filed an application for social security disability benefits with the Secretary, alleging that he suffered from wrist pain and depression.   Following a hearing, the administrative law judge (ALJ) determined that LaFever was not disabled because he had the residual functional capacity to perform a significant number of jobs in the economy.   The Appeals Council affirmed the ALJ's determination.


4
LaFever then filed a complaint seeking a review of the Secretary's decision.   The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.   LaFever has filed a timely appeal.


5
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


6
Accordingly, we affirm the district court's judgment for the reasons set forth in the district court's opinion filed on July 30, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation